Title: William F. Gray to Thomas Jefferson, 14 October 1814
From: Gray, William F.
To: Jefferson, Thomas


          Sir,  Fredericksburg Oct. 14. 1814
          Mr Joseph Milligan of Geo. Town has requested me to take charge of any little Packets that may be forwarded to this place for you; and as by his desire I acquaint you of my willingness to do so. Any thing that may be committed to my care for you, be assured shall be promptly attended to.
          If, Sir, I can serve you in the line of my business, be pleased to command me.
          Yours &cWm F. Gray
        